IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-161-CR


YONG BULLARD,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY, 
NO. 317-142, HONORABLE BRENDA KENNEDY, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for prostitution.  Punishment was assessed at
confinement for 15 days.
	Appellant has filed a motion to dismiss the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1990).

[Before Chief Justice Carroll, Justices Jones and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  August 30, 1991
[Do Not Publish]